Citation Nr: 0803483	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  04-33 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include consideration as being secondary to service-connected 
diabetes mellitus.

2.  Entitlement to service connection for hypothyroidism, to 
include consideration as being secondary to service-connected 
diabetes mellitus.  

3.  Entitlement to service connection for elevated 
cholesterol, to include consideration as being secondary to 
diabetes mellitus or due to exposure to herbicides.

4.  Entitlement to service connection for dermatophytosis, to 
include consideration as being due to exposure to herbicides. 

5.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1966 to February 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office 
(RO).   

The claim for an increased rating for post-traumatic stress 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's current hypertension was not present until 
many years after separation from service, and was not caused 
or aggravated by service-connected diabetes mellitus.  

2.  The veteran's current hypothyroidism was not present 
until many years after separation service, and was not caused 
or aggravated by his service-connected diabetes mellitus.  

3.  Hypercholesterolemia is a laboratory finding of a high 
level of cholesterol in the blood, and is not associated with 
any current disability.

4.  The veteran has never been diagnosed as having chloracne 
or any of the other listed disorders which may be presumed to 
have been due to exposure to herbicides. 

5.  A current skin disorder was not present during service 
and did not develop as a result of any incident during 
service such as exposure to herbicides.  


CONCLUSIONS OF LAW

1.  Hypertension was not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.310 (2007).

2.  Hypothyroidism was not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.310 (2007).

3.  Elevated cholesterol is not a disability for which 
compensation may be paid.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

4.  A skin disorder, claimed as secondary to exposure to 
Agent Orange, was not incurred in or aggravated by service, 
and may not be presumed to have resulted from herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in March 2002, September 2002, June 2003, November 
2003, May 2004 and August 2005 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The initial duty to assist letter was 
provided prior to the adjudication of the claims.  In 
addition, the letters adequately informed the veteran that he 
should submit any additional evidence that he had in his 
possession.  Notice in June 2006 also included information 
regarding the evidence to establish a disability rating and 
an effective date for the award of benefits if service 
connection is awarded.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes, therefore, that the 
appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records and available post service 
treatment records have been obtained.  He has had a hearing.  
He has been afforded VA examinations.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  

I.  Entitlement To Service Connection For Hypertension, To 
Include Consideration As Being Secondary To Service-Connected 
Diabetes Mellitus.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
cardiovascular disease is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The Board notes initially that there is no evidence of 
hypertension in the veteran's service medical records.  On 
separation from service, his blood pressure was recorded as 
110/80.  There is also no evidence of the presence of 
hypertension during the first year after the veteran was 
discharged from service.  

The veteran's primary contention is the current hypertension 
is secondary to a service-connected disability.  During the 
hearing held at the RO in November 2004, the veteran 
testified as to his belief that his service-connected 
diabetes mellitus was causing him to have hypertension.     

The applicable regulation provided that service connection 
may be granted for disability shown to be proximately due to 
or the result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
Court to allow service connection for a disorder which is 
caused by a service-connected disorder, or for the degree of 
additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Recently, the regulation was revised to incorporate the 
Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

The Board notes that the revision to the regulation 
incorporated interpretations of Court decisions which were 
already being applied by the VA.  Accordingly, a remand to 
have the RO apply the revised regulation is not required.  

The Board has noted that the veteran has expressed his own 
opinion during the hearing that his service-connected 
diabetes had caused his headaches.  However, the Board notes 
that the veteran is not competent, as a lay person, to make 
such a medical judgment. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

As noted by the RO, the veteran's diagnosed of hypertension 
preceded the diagnosis of diabetes by many years.  In his 
claim form, the veteran stated that diabetes began in April 
2003.  Private medical treatment records dated earlier than 
that indicate that he had been diagnosed with hypertension 
for many years.  A VA Agent Orange protocol record dated in 
October 2002 reflects that the veteran had a diagnosis of 
hypertension in 1996.  The fact that the hypertension 
preceded the diabetes seems to indicate that the diabetes 
could not have caused the hypertension.  

The only medical evidence on this question weighs against the 
claim.  A VA diabetes examination report dated in July 2003 
reflects that the veteran had essential hypertension that was 
not caused by diabetes.  The Board also notes that there is 
no evidence to indicate the diabetes might have caused an 
increase in severity of the hypertension.  For these reasons, 
the Board finds that the veteran's current hypertension was 
not caused or aggravated by service-connected diabetes 
mellitus.  Accordingly, the Board concludes that hypertension 
was not proximately due to or the result of a service-
connected disability.  

II.  Entitlement To Service Connection For Hypothyroidism, To 
Include Consideration As Being Secondary To Service-Connected 
Diabetes. 

The veteran's service medical records are negative for 
references to hypothyroidism.  In his claim form, the veteran 
reported that his hypothyroidism was diagnosed in 2003 at the 
same time his diabetes was diagnosed.  The Board notes, 
however, that there is no competent evidence indicating that 
the hypothyroidism may have been caused or aggravated by the 
service-connected diabetes. 

A grant of service connection may not be based on pure 
speculation.  The Board finds that veteran's current 
hypothyroidism was not present until many years after 
separation service, and was not caused or aggravated by his 
service-connected diabetes.  Accordingly, the Board concludes 
that hypothyroidism was not proximately due to or the result 
of a service-connected disability.  

III.  Entitlement To Service Connection For Elevated 
Cholesterol, To Include Consideration As Being Secondary To 
Diabetes Mellitus Or
 Due To Exposure To Herbicides.

Hypercholesterolemia is an abnormally large amount of 
cholesterol in the cells and plasma of the circulating blood. 
Stedman's Medical Dictionary, 823 (26th ed. 1995).  The Court 
has held that the term "disability" as used for VA purposes 
refers to impairment of earning capacity. Allen v. Brown, 7 
Vet. App. 439, 448 (1995). Hypercholesterolemia does not 
cause any impairment of earning capacity and is not a disease 
entity.  The record contains no competent medical evidence 
that the veteran has current disability associated with 
hypercholesterolemia. 

As such, hyperlipidemia is simply a laboratory finding and 
are not a disability in and of itself for which VA 
compensation benefits are payable. See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.).  

The only manifestation of the veteran's claimed condition is 
in the laboratory test results.  Nothing in the medical 
evidence reflects that he has a current disability manifested 
by hyperlipidemia or that it is secondary to a service- 
connected disability.  There are no symptoms, clinical 
findings, or other manifestations, or any deficits in bodily 
functioning associated with this laboratory finding.  As 
such, it is not a disability within the meaning of the law 
granting compensation benefits.

The veteran has presented no competent medical evidence to 
the contrary.  The veteran's assertions that elevated 
cholesterol is itself a disability, is a risk factor for a 
possible future disability, or causes a current disability or 
is related to a service-connected disability are not 
competent medical evidence that a current disability exists 
due to a laboratory finding of high cholesterol. See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the claim for service connection for 
elevated cholesterol must be denied.  

IV.  Entitlement To Service Connection For Dermatophytosis. 

The Board has noted that the veteran's claim for service 
connection for a skin disorder was previously denied by the 
RO in January 1988, and the decision became final.  However, 
the RO reopened that claim on the basis that new regulations 
pertaining to herbicide exposure were promulgated subsequent 
to that decision.  Accordingly, the current claim may be 
considered without regard to the prior denial.  

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.  

With respect to the claim that the veteran's disabilities are 
due to exposure to Agent Orange in service, the Board notes 
that the veteran's service personnel records show that he had 
service in Vietnam, so exposure to Agent Orange and other 
herbicide agents may be presumed.  See 38 C.F.R. § 3.307, 
3.309.  Under 38 C.F.R. § 3.309(e), certain diseases may be 
presumed to have resulted from exposure to certain herbicide 
agents such as Agent Orange.  The list includes, among 
others, chloracne or other acneform diseases consistent with 
chloracne, porphyria cutanea tarda.  See 38 C.F.R. § 
3.309(e).  Chloracne, and porphyria cutanea tarda, and 
subacute peripheral neuropathy must be manifest within one 
year after the last exposure to an herbicide agent.  
38 C.F.R. § 3.307(a)(6).

Significantly, however, the disorders claimed by the veteran 
are not among those disorders which may be presumed to have 
resulted from such exposure.  There is no indication that he 
has ever been diagnosed with chloracne or porphyria cutanea 
tarda.  Thus, the presumptions do not apply.

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records are negative for 
references to any chronic skin problems.  The report of a 
medical examination conducted in February 1970 for the 
purpose of his separation from service shows that clinical 
evaluation of his skin was normal.  

There are no post service records pertaining to the presence 
of a skin disorder until many years after service.  There is 
no medical opinion in any record which relates a current skin 
problem to service.  

Although the veteran indicated in a written statement dated 
in July 2002 that he had chloracne and porphyria cutanea 
tarda, his treatment records do not confirm such diagnoses.  

A VA agent orange protocol note dated in October 2002 
reflects that the veteran stated that the skin was thin on 
his left arm and seemed to take longer to heal after being 
scratched, compared to his right arm.  The veteran said that 
he had read on the internet that this was an indication that 
he had Agent Orange.  On examination, there were two small 
lesions on his left temple, but he did not know how long they 
had been there.  There was also a large cyst on the back.  
There was no history of blisters on the arms or hands.  He 
had fungus on the toenails.  The only diagnosis pertaining to 
the skin was lipoma.  This is not a disorder which may be 
presumed to have been due to exposure to Agent Orange.  

The Board has considered testimony given by the veteran 
during the hearing, but notes that the veteran's own opinion 
that his current complaints are related to service is not 
enough to support his claim.  Lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

Based on the foregoing evidence, the Board finds that the 
veteran's skin problems were not present until many years 
after separation from service, are not among the disorders 
which may be presumed to have been due to exposure to 
herbicides, and he has not presented any competent evidence 
linking them to his period of service.  Accordingly, the 
Board concludes that a skin disorder was not incurred in or 
aggravated by service, and may not be presumed to having been 
incurred in service or presumed to have resulted from 
herbicide exposure.


ORDER

1.  Service connection for hypertension, to include 
consideration as being secondary to service-connected 
diabetes mellitus, is denied.

2.  Entitlement to service connection for hypothyroidism, to 
include consideration as being secondary to service-connected 
diabetes. 

3.  Service connection for elevated cholesterol, to include 
consideration as being secondary to diabetes mellitus or due 
to exposure to herbicides, is denied.

4.  Service connection for dermatophytosis is denied.


REMAND

The Board finds that additional development of evidence is 
warranted with respect to the veteran's claim for a higher 
rating for PTSD.  The Board also notes that the law requires 
that VA afford a veteran a medical examination or obtain a 
medical opinion when necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d).  The veteran's most 
recent disability evaluation examination was conducted 
approximately two years ago in March 2006.  However, there 
are indications in the claims file that the veteran was 
hospitalized by the VA in August 2006 after reporting that he 
was contemplating suicide.  Records from that hospitalization 
further indicate, however, that the veteran had no signs or 
symptoms of PTSD at the time of hospitalization, or at any 
time in the past.  The Board concludes that further 
development is warranted for the purpose of clarifying the 
veteran's psychiatric status.  Therefore, the Board concludes 
that a new psychiatric examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should also be scheduled 
for a VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  The claims file 
must be made available to and reviewed by 
the examiner.  The examiner is requested 
to determine all current manifestations 
associated with the veteran's PTSD and to 
comment on their severity.  The 
examination should specifically address 
the degree of social and occupational 
impairment caused by the veteran's PTSD.  
A current Global Assessment of 
Functioning (GAF) scale score should be 
provided.  The claims folder should be 
available for review in conjunction with 
the examination.  The examiner should 
also indicate the effect, if any, that 
the veteran's PTSD have on his 
employability.  The examiner should also 
attempt to differentiate between 
impairment attributable to PSTD and 
impairment attributable to nonservice-
connected disabilities.  All findings, 
and the reasons and bases therefore, 
should be set forth in detail.

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period should be allowed for 
the appellant to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


